—Determination of respondent Commissioner of the New York City Police Department, dated December 30, 1997, terminating petitioner’s employment as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Edward Lehner, J.], entered on or about June 22, 1998) dismissed, without costs.
Upon review of the record as a whole, we conclude that there is substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181) to support the Commissioner’s determination that petitioner gave false testimony at the criminal trial of a former police officer. At that trial, petitioner testified that his partner discovered a gun in their patrol car as he was removing a prisoner from the car, when the evidence shows that petitioner and his partner failed to *40check underneath the back seat of the patrol car and that the weapon was found subsequently by other officers.
Petitioner’s contract rights were not violated when his negotiated plea agreements were not approved by the Commissioner (see, Matter of Silverman v McGuire, 51 NY2d 228, 231-232). Concur — Sullivan, J. P., Rosenberger, Tom, Mazzarelli and Wallach, JJ.